In a divorce action, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County (Rubin, J.), dated November 12, 1980, as denied that branch of her cross motion which was for temporary alimony and support in the amount of $3,000 per month. The appeal brings up for review so much of a further order of the same court, dated January 12,1981, as, upon reargument, adhered to the original determination. Appeal from the order dated November 12,1980, dismissed as academic. That order was superseded by the order granting reargument. Order dated January 12, 1981 reversed, insofar as reviewed, order dated November 12, 1980 vacated, insofar as it denied that branch of the plaintiff’s cross motion which was for temporary alimony and child support and plaintiff’s cross motion is granted to the extent that she is awarded alimony, pendente lite, of $1,250 per month and child support of $250 per month for each child. Plaintiff is awarded one bill of $50 costs and disbursements. The circumstances disclosed by this record indicate that alimony and child support awards are warranted. While usually “any seeming inequity in a temporary order for alimony is to be remedied by a speedy trial where the rights of the parties can be finally determined” (Lee v Lee, 41 AD2d 557, 558; Steinfink v Steinfink, 65 AD2d 621), in the case at bar the stay in the divorce proceeding granted pursuant to section 304 of the Military Law precludes such trial from taking place. As the husband has reduced the monthly payment to his wife and four children it is clear that he has not continued to support and maintain his family in the same style and manner as he did before this action was instituted (see Domestic Relations Law, §§ 236, 240; Duboys v Duboys, 32 AD2d 538). Cohalan, J. P., Margett, O’Connor and Thompson, JJ., concur.